EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 Commenting on first quarter results, Steve Laut, President of Canadian Natural stated, “Canadian Natural had a solid start to the year, with consistent organic growth in North America production as expected. North America E&P crude oil and NGLs production grew by 5% over the previous quarter. Subsequent to the quarter the acquisition of certain assets closed, the integration of people is now complete and the integration of those assets is progressing. We have expanded our strong portfolio, which we will continue to develop in a prudent and disciplined manner, enabling us to maximize value for our shareholders. As a result of the recent acquisitions and our ongoing development opportunities, our 2014 development capital budget has been increased by $425 million and our 2014 annual production guidance has increased, with the midpoint of crude oil and NGLs production increasing by 3% or 15,000 barrels per day, and the midpoint of natural gas production increasing by 30% or 360 million cubic feet per day. Canadian Natural continues to execute on its defined growth plan and achieved record quarterly production in primary heavy crude oil, Pelican Lake heavy crude oil and North America light crude oil and NGLs. Additionally, we had continued strong production at Horizon, with quarterly production averaging 113,000 barrels per day, and April 2014 production of approximately 119,000 barrels per day. Our Kirby South SAGD project is progressing well and we are targeting a strong ramp up in production to the 40,000 barrel per day facility capacity by the end of 2014. We will continue to focus on execution and capital discipline to deliver on our defined growth plan. This prudent development of our diverse asset base enables us to generate increasing free cash flow to allocate to resource development, sustainable dividends, share purchases, opportunistic acquisitions, and debt repayment.” Canadian Natural’s Chief Financial Officer, Corey Bieber, continued, “The solid production growth this quarter combined with strong crude oil and natural gas pricing, led to an increase in cash flow by 20% over the fourth quarter of 2013. We have demonstrated the value of our large and diverse asset base as we remain on track to deliver a solid year of cash flow generation. This increase in cash flow enables us to maximize returns to our shareholders in the form of sustainable dividends and share purchases. During the first quarter of 2014 we increased our quarterly dividend to $0.225 per common share from $0.20 per common share. This is our fourteenth consecutive year of quarterly dividend increases and represents a year over year increase of 80% in the quarterly dividend.Subsequent to the quarter, we renewed our Normal Course Issuer Bid. In 2014, year to date, we have purchased 2,105,000 common shares at an average price of $37.86 per common share. Our disciplined strategy and financial strength will enable us to continue to execute on the significant growth opportunities which we have in the near, mid and long-term.” QUARTERLY HIGHLIGHTS Three Months Ended ($ Millions, except per common share amounts) Mar 31 Dec 31 Mar 31 Net earnings $ $ $ Per common share – basic $ $ $ – diluted $ $ $ Adjusted net earnings from operations (1) $ $ $ Per common share – basic $ $ $ – diluted $ $ $ Cash flow from operations (2) $ $ $ Per common share – basic $ $ $ – diluted $ $ $ Capital expenditures, net of dispositions $ $ $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) (3) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in the Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. A barrel of oil equivalent (“BOE”) is derived by converting six thousand cubic feet (“Mcf”) of natural gas to one barrel (“bbl”) of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. § Canadian Natural generated cash flow from operations of approximately $2.15 billion in Q1/14 compared to approximately $1.57 billion in Q1/13 and $1.78 billion in Q4/13. The increase in cash flow from Q4/13 reflects higher North America crude oil and NGLs and natural gas netbacks, higher North America crude oil sales volumes and the impact of the weaker Canadian dollar, offset by lower crude oil sales volumes in the Offshore Africa segment. Due to the nature of Floating Production, Storage and Offloading (“FPSO”) vessel operations, no crude oil liftings or sales occurred in Offshore Africa operations during Q1/14. The resulting cash flow from Q1/14 production, to be realized in Q2/14 once liftings occur, is targeted to be approximately $50 million. § Adjusted net earnings from operations for Q1/14 were $921 million, compared to adjusted net earnings of $401 million in Q1/13 and $563 million Q4/13. Changes in adjusted net earnings reflect the changes in cash flow from operations as well as lower depletion, depreciation and amortization expense from both Q1/13 and Q4/13. § Total crude oil and NGLs production for Q1/14 averaged 488,788 barrels per day (“bbl/d”). The strong production performance was largely driven by: · record production levels in primary heavy crude oil, · record Pelican Lake heavy crude oil production, · record North America NGLs and light crude oil production, · continued safe, steady and reliable production at Horizon Oil Sands (“Horizon”) operations. § In Q1/14, primary heavy crude oil operations achieved record quarterly production of approximately 142,000 bbl/d. Primary heavy crude oil production increased 7% and 6% from Q1/13 and Q4/13 levels, respectively, due to strong results from the Company’s effective and efficient drilling program. 2 Canadian Natural Resources Limited § In Q1/14, Pelican Lake operations achieved record quarterly heavy crude oil production volumes of approximately 48,000 bbl/d, a 26% increase from Q1/13 volumes and a 4% increase from Q4/13 volumes. This is the fifth consecutive quarter of production increases, which reflects Canadian Natural’s continued success in developing, implementing and optimizing polymer flooding technology. § Kirby South, a 100% owned and operated SAGD project, was completed during Q3/13 ahead of schedule and on budget. The reservoir is responding as expected with Q1/14 production averaging 5,000 bbl/d and April 2014 production averaging approximately 14,000 bbl/d. Kirby South production is targeted to grow to facility capacity of 40,000 bbl/d by year end. § The Kirby North Phase 1 (“Kirby North”) project is continuing toward commencement of construction and regulatory approvals are progressing. Targeted project capital for Kirby North is $1.45 billion, equating to approximately $36,000 per flowing barrel at a project capacity of 40,000 bbl/d. Detailed engineering on the Central Processing Facility is essentially complete and first steam-in is targeted for Q4/16, subject to regulatory approvals. § During Q1/14 Horizon continued to achieve strong and reliable operating performance, with SCO production averaging approximately 113,000 bbl/d, a 4% increase from Q1/13 levels and a 1% increase over Q4/13 levels.April 2014 SCO production averaged approximately 119,000 bbl/d. Horizon production is targeted to increase in 2014 by 11%, an average increase of 11,000 bbl/d from 2013 levels, as a result of the continued focus on effective and efficient operations. § Q1/14 total natural gas production was 1,175 MMcf/d, an increase of 2% from Q1/13 levels and a decrease of 2% from Q4/13 levels. The increase in natural gas production from Q1/13 levels is due to the successful completion of the Septimus plant expansion, a concentrated liquids-rich natural gas drilling program, as well as minor property acquisitions. The minor decrease in natural gas production from Q4/13 was primarily a result of normal production declines. § During Q1/14, the Company agreed to acquire certain assets in areas adjacent or proximal to Canadian Natural’s current Canadian operations. These assets are high quality, concentrated liquids-rich natural gas weighted assets, with additional light crude oil exposure. The transactions closed in Q2/14 and include associated key strategic facilities, a royalty revenue stream and undeveloped land. The integration of people is now complete and Canadian Natural is working to maximize efficiencies of the integrated operations while high grading opportunities in the Company’s large and diverse portfolio. § As expected, heavy crude oil differentials narrowed during Q1/14, resulting in favorable price realizations for the Company. The WCS heavy oil differential (“WCS differential”) as a percent of WTI averaged 24% in Q1/14 compared to 34% in Q1/13 and 33% in Q4/13. § Under the Company’s Normal Course Issuer Bid, Canadian Natural has purchased 2,105,000 common shares year to date for cancellation at an average price of $37.86 per common share, which includes 330,000 common shares purchased subsequent to March 31, 2014 at a weighted average price of $43.44 per common share. § Canadian Natural declared a quarterly cash dividend on common shares of C$0.225 per share payable on July 1, 2014. Canadian Natural Resources Limited 3 OPERATIONS REVIEW AND CAPITAL ALLOCATION In order to facilitate efficient operations, Canadian Natural focuses its activities in core regions where the Company owns a substantial land base and associated infrastructure. Land inventories are maintained to enable continuous exploitation of play types and geological trends, greatly reducing overall exploration risk. By owning and operating associated infrastructure, the Company is able to maximize utilization of production facilities by processing its own or third party volumes, thereby increasing control over production costs. Furthermore, the Company maintains large project inventories and production diversification among each of the commodities it produces; light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, bitumen and SCO (herein collectively referred to as “crude oil”), natural gas and NGLs. A large diversified project portfolio enables the effective allocation of capital to higher return opportunities. OPERATIONS REVIEW Drilling activity (number of wells) Three Months Ended Mar 31 Gross Net Gross Net Crude oil Natural gas 32 25 18 15 Dry 4 3 6 5 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 99% 98% North America Exploration and Production Crude oil and NGLs – excluding Thermal In Situ Oil Sands Three Months Ended Mar 31 Dec 31 Mar 31 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil Net successful wells drilled Success rate 99% 97% 99% § North America crude oil and NGLs production averaged 266,110 bbl/d in Q1/14, an increase of 12% from Q1/13 levels and 5% from Q4/13 levels. § In Q1/14, primary heavy crude oil operations achieved record quarterly production of approximately 142,000 bbl/d. Primary heavy crude oil production increased 7% and 6% from Q1/13 and Q4/13 levels, respectively, due to strong results from the Company’s effective and efficient drilling program. Canadian Natural continued with its large and cost efficient drilling program with 224 net primary heavy crude oil wells completed in Q1/14. Canadian Natural’s primary heavy crude oil assets provide strong netbacks and a high return on capital in the Company’s portfolio of diverse and balanced assets. § In Q1/14, Pelican Lake operations achieved record heavy crude oil quarterly production volumes of approximately 48,000 bbl/d, a 26% increase from Q1/13 volumes and a 4% increase from Q4/13 volumes. This is the fifth consecutive quarter of production increases, which reflects Canadian Natural’s continued success in developing, implementing and optimizing polymer flooding technology. Pelican Lake’s industry leading operating costs of $9.65/bbl in Q1/14 represent a 28% decrease in operating costs from Q1/13. The increasing polymer flood production response combined with continued optimization and effective and efficient operations have driven cost improvements. 4 Canadian Natural Resources Limited § North America light crude oil and NGLs achieved record quarterly production of approximately 75,900 bbl/d in Q1/14. Production increased 16% from Q1/13 levels and 3% from Q4/13 levels, as a result of a successful Q1/14 drilling program and increased NGLs production associated with the Septimus project expansion. The Company drilled 39 net light crude oil wells in Q1/14. Canadian Natural’s light crude oil drilling program will continue to utilize and advance horizontal multi-frac well technology to access new reserves in pools across the Company’s land base. Thermal In Situ Oil Sands Three Months Ended Mar 31 Dec 31 Mar 31 Bitumen production (bbl/d) Net wells targeting bitumen 11 38 33 Net successful wells drilled 11 35 33 Success rate 100% 92% 100% § Q1/14 thermal in situ production volumes were 82,077 bbl/d, at the high end of the Company’s previously issued guidance of 75,000 to 83,000 bbl/d. § Kirby South, a 100% owned and operated SAGD project, was completed during Q3/13 ahead of schedule and on budget. The reservoir is responding as expected with Q1/14 production averaging 5,000 bbl/d and April 2014 production averaging approximately 14,000 bbl/d. At the end of Q1/14, 25 well pairs had been converted to full SAGD production with a further 4 well pairs converted to production subsequent to Q1/14. The remaining 20 well pairs are progressing through the steam circulation phase to initiate the SAGD process. The wells at Kirby South are performing as expected and production is targeted to grow to facility capacity of 40,000 bbl/d by year end. § The Kirby North project is continuing toward commencement of construction and regulatory approvals are progressing. Targeted project capital for Kirby North is $1.45 billion, equating to approximately $36,000 per flowing barrel at a project capacity of 40,000 bbl/d. The Kirby North project includes 56 well pairs and expansion infrastructure for future growth. Detailed engineering on the Central Processing Facility is essentially complete and first steam-in is targeted for Q4/16, subject to regulatory approvals. § During Q2/13, bitumen emulsion was discovered at surface at 4 separate locations in the Company’s Primrose development area, 3 at Primrose East and 1 at Primrose South. The cleanup of all 4 sites is complete and the causation review of the bitumen emulsion seepage is nearing completion. Canadian Natural continues to work collaboratively with the Alberta Energy Regulator (“AER”) on the causation review of the bitumen emulsion seepage. The Company’s near term steaming plan at Primrose has been modified as a result of the seepages, with steaming being temporarily reduced in certain areas. Canadian Natural believes that reserves recovered from the Primrose area over its life cycle will be substantially unchanged and production guidance for 2014 also remains unchanged. § Concurrent with the causation review, Canadian Natural has developed methods to prevent seepages for all potential failure mechanisms. This includes the remediation of legacy wellbores, modified steaming strategies, enhanced monitoring techniques and proactive response strategies. Canadian Natural Resources Limited 5 Natural Gas Three Months Ended Mar 31 Dec 31 Mar 31 Natural gas production (MMcf/d) Net wells targeting natural gas 25 11 16 Net successful wells drilled 25 11 15 Success rate 100% 100% 94% § North America natural gas production averaged 1,147 MMcf/d for Q1/14, an increase of 2% from Q1/13 levels and a decrease of 2% from Q4/13 levels. The increase in natural gas production from Q1/13 was due to the successful completion of the Septimus plant expansion, a concentrated liquids-rich natural gas drilling program, as well as minor property acquisitions. The minor decrease in natural gas production from Q4/13 was primarily a result of normal production declines. § Subsequent to Q1/14, Canadian Natural completed certain light crude oil and natural gas property acquisitions in areas adjacent or proximal to the Company’s current operations. Canadian Natural has reviewed the opportunities across its portfolio and, to maximize value and reduce per unit production expenses, the Company will increase natural gas capital allocation by $210 million for 2014. The additional capital will be allocated to recently acquired assets to consolidate facilities, drill additional wells for land retention, conduct facility turnarounds and continue with the fabrication of the Ferrier central processing modules. These activities will enhance production while reducing the operating costs on the acquired assets. International Exploration and Production Three Months Ended Mar 31 Dec 31 Mar 31 Crude oil production (bbl/d) North Sea Offshore Africa Natural gas production (MMcf/d) North Sea 7 7 1 Offshore Africa 21 23 24 Net wells targeting crude oil – – – Net successful wells drilled – – – Success rate – – – § International crude oil production averaged 27,506 bbl/d during Q1/14, an 18% decrease from Q4/13 levels, and in line with stated guidance of 26,000 to 29,000 bbl/d. This decrease was primarily as a result of a temporary shut-in at the Baobab field during the quarter, unplanned downtime at the Tiffany field, as well as the planned permanent cessation of production at Murchison in Q1/14. § Due to the nature of FPSO vessel operations, no crude oil liftings or sales occurred in Offshore Africa operations during Q1/14. The resulting cash flow from Q1/14 production, to be realized in Q2/14 once liftings occur, is targeted to be approximately $50 million. § Production at the Baobab field was temporarily shut-in during Q4/13 as a result of a mooring line failure on the FPSO vessel in December 2013. The Company successfully completed the permanent repairs on the mooring lines in March 2014. § During Q4/13 the Company contracted a drilling rig for a 6 well (3.5 net) drilling program at the Baobab field in Côte d’Ivoire. This rig is expected to arrive no later than Q1/15 to commence an approximate 16-month light crude oil drilling program, which is targeted to add 11,000 BOE/d of net production when complete. 6 Canadian Natural Resources Limited § Subsequent to Q1/14, Canadian Natural contracted a drilling rig to undertake the 12-month light crude oil infill drilling program at Espoir, Côte d’Ivoire. The development of Espoir is now targeted to commence in the second half of 2014 with a 10 well (5.9 net) drilling program. This program is targeted to add 5,900 BOE/d of net production when complete. § Canadian Natural previously acquired two blocks in Côte d’Ivoire which are prospective for deepwater channel/fan structures similar to Jubilee crude oil discoveries in Offshore Africa. Subsequent to Q1/14, an exploratory well was drilled on Block CI-514, in which the Company has a 36% working interest. The well encountered a series of sands approximately 350 metres thick which contain a hydrocarbon column of approximately 40 metres of light oil with 34 degree API gravity. The well, which demonstrated the presence of a working petroleum system, was plugged and the data gathered will be evaluated to determine the extent of the accumulation and the future appraisal plan. These results enhance the prospectivity of Canadian Natural’s Block CI-12, located approximately 35 km west of Canadian Natural’s current production at Espoir and Baobab. § In Block 11B/12B, in South Africa, the operator is targeting to commence drilling the first exploration well in Q3/14. Canadian Natural has a 50% interest in an exploration right located in the Outeniqua Basin, approximately 175 kilometers off the southern coast of South Africa. § Banff/Kyle, with combined net production of approximately 3,500 bbl/d, was suspended in Q1/11 after suffering storm damage. The FPSO has been repaired, is back in the field and is currently being tied in to the subsea system, with production targeted to resume early in Q3/14. § International capital guidance increased by $100 million for 2014, largely as a result of foreign exchange rate fluctuations, and, to a lesser extent, an increase in the targeted cost to drill in Offshore South Africa, in excess of Canadian Natural’s carried costs. North America Oil Sands Mining and Upgrading – Horizon Three Months Ended Mar 31 Dec 31 Mar 31 Synthetic crude oil production (bbl/d) § During Q1/14 Horizon continued to achieve strong and reliable operating performance, with SCO production averaging approximately 113,000 bbl/d, a 4% increase from Q1/13 levels and a 1% increase over Q4/13 levels.April 2014 SCO production was approximately 119,000 bbl/d. Horizon production is targeted to increase in 2014 by 11%, an average increase of 11,000 bbl/d from 2013 levels, as a result of the continued focus on effective and efficient operations. § In Q1/14 Horizon generated strong operating cash flow due to high SCO sales volumes supported by higher realized SCO pricing. Horizon operating costs are targeted to decline with the phased expansion of production capacity. § Canadian Natural continues to deliver on its strategy to transition to a longer life, low decline asset base while providing significant and growing free cash flow. Canadian Natural’s staged expansion to 250,000 bbl/d of SCO production capacity continues to progress on track and within sanctioned cost estimates. § The staged Phase 2/3 expansion at Horizon continues to progress in Q1/14: · Overall Horizon Phase 2/3 expansion is 37% physically complete. · Reliability – Tranche 2 is 97% physically complete. This phase will increase performance, overall production reliability and the Gas Recovery Unit will recover additional SCO barrels in 2014. · Directive 74 includes technological investment and research into tailings management. This project remains on track and is physically 26% complete. · Phase 2A is a coker expansion which will utilize pre-invested infrastructure and equipment to expand the Coker Plant and alleviate the current bottleneck. The expansion is 84% physically complete with current progress tracking ahead of schedule. The coker tie-in was originally scheduled to be completed in mid-2015; however, due to strong construction performance and the early completion of the coker installation, the Company has accelerated the tie-in to September 2014. An increase in Horizon SCO production capacity of approximately 12,000 bbl/d is targeted to occur subsequent to the completion of the coker tie-in. Canadian Natural Resources Limited 7 · Phase 2B is 28% physically complete. This phase expands the capacity of major components such as gas/oil hydrotreatment, froth treatment and the hydrogen plant. This phase is targeted to add another 45,000 bbl/d of production capacity in 2016. · Phase 3 is on track and on schedule. This phase is 26% physically complete, and includes the addition of supplementary extraction trains. This phase is targeted to increase production capacity by 80,000 bbl/d in 2017 and will result in additional reliability, redundancy and significant operating cost savings. · The projects currently under construction continue to progress on track and within sanctioned cost estimates. § On the Phase 2/3 expansion Canadian Natural has committed to approximately 63% of the Engineering, Procurement and Construction contracts.Over 57% of the construction contracts have been awarded to date, with 85% being lump sum, ensuring greater cost certainty. MARKETING Three Months Ended Mar 31 Dec 31 Mar 31 Crude oil and NGLs pricing WTI benchmark price (US$/bbl) (1) $ $ $ WCS blend differential from WTI (%) (2) 24
